In an action to recover damages for breach of contract and libel, the plaintiff appeals from an order of the Supreme Court, Queens County (Dollard, J.), dated August 8, 2005, which granted the defendant’s motion pursuant to CFLR 3103 for a protective order prohibiting the plaintiff from taking certain nonparty depositions and vacating those deposition notices.
Ordered that the order is affirmed, with costs.
“ ‘While CFLR 3101 (a) provides for full disclosure of all evidence material and necessary to the prosecution or defense of an action, unlimited disclosure is not required, and supervision of disclosure is generally left to the trial court’s broad discretion’ ” (Smith v Moore, 31 AD3d 628, 628 [2006], quoting Blagrove v Cox, 294 AD2d 526, 526 [2002]). Here, the Supreme Court properly determined that the plaintiffs notices of certain nonparty depositions were untimely.
The plaintiff’s remaining contentions are without merit. Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.